Order entered January 22, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01405-CV

                    GWENDOLYN (DILWORTH) BYARS, Appellant

                                             V.

                              OTHO D. DILWORTH III, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-04374-D

                                          ORDER
       Before the Court is appellant’s, January 20, 2015, second motion to extend time to file

brief. We GRANT appellant’s motion and ORDER appellant to file her brief no later than

February 20, 2015. We caution appellant that no further extensions will be granted absent

exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE